
	
		I
		111th CONGRESS
		1st Session
		H. R. 3937
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2009
			Mr. Terry introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Oversight and Government
			 Reform, Education and
			 Labor, and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish a health benefits program, based on the
		  Federal employees health benefits program, to provide health insurance coverage
		  for the President, Vice President, and Members of Congress, and citizens not
		  eligible for coverage under the Federal employees health benefits
		  program.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Simple
			 Universal Healthcare Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Establishment of Citizens Congressional Health Benefits
				Program (CCHBP).
					Sec. 3. Contracts with entities to offer qualified CCHBP health
				plans.
					Sec. 4. Scope of benefits and coverage.
					Sec. 5. Eligibility.
					Sec. 6. Enrollment.
					Sec. 7. Premiums.
					Sec. 8. High-risk reinsurance fund.
					Sec. 9. Definitions.
					Sec. 10. Effective date and treatment of collective bargaining
				agreements.
				
			2.Establishment of
			 Citizens Congressional Health Benefits Program (CCHBP)
			(a)In
			 generalThe Director of the
			 Office of Personnel Management shall establish a program (to be known as the
			 Citizen’s Congressional Health Benefits Program) to provide
			 comprehensive health insurance coverage to—
				(1)Federal elected
			 officials (including the President, Vice President, and Members of Congress);
			 and
				(2)residents of the
			 United States who are not covered under the Federal Employees Health Benefits
			 Program (FEHBP).
				(b)Similar to
			 FEHBPThe coverage shall be provided in a manner similar to the
			 manner in which coverage has been provided to Members of Congress and Federal
			 Government employees and retirees and their dependents under the Federal
			 Employees Health Benefits Program (FEHBP).
			3.Contracts with
			 entities to offer qualified CCHBP health plans
			(a)In
			 generalThe Director shall enter into contracts with entities for
			 the offering of qualified CCHBP health plans in accordance with this Act. Such
			 contracts shall be entered into in a manner similar to the process by which the
			 Director is authorized to enter into contracts with entities offering health
			 benefits plans under FEHBP.
			(b)Requirements for
			 entities offering plansThe Director may only enter into a
			 contract under
			 subsection (a) with an entity that
			 is—
				(1)licensed—
					(A)as a health
			 maintenance organization in the State in which the entity will offer the
			 qualified CCHBP health plan; or
					(B)to sell group
			 health insurance coverage in such State;
					(2)meets such
			 requirements, similar to requirements under FEHBP, as the Director may
			 establish, relating to solvency, adequacy of plan benefits (subject to
			 section 4), organization, structure,
			 governance, access, and quality; and
				(3)agrees to
			 participate in the high-risk reinsurance fund described in
			 section 8.
				(c)FEHBP
			 plansAny health plan offered under FEHBP shall be treated as a
			 qualified CCHBP health plan for purposes of this Act.
			(d)Preemption of
			 State lawThe requirements of
			 section 4, with respect to the scope and type of benefits required to be
			 provided by a CCHBP health plan, shall supersede any and all State laws.
			4.Scope of benefits
			 and coverage
			(a)Comprehensive
			 benefits
				(1)In
			 generalSubject to paragraph (2), qualified CCHBP health plans
			 shall provide for the same scope and type of benefits that are provided under
			 FEHBP, including—
					(A)the types of
			 benefits described in section 8904 of title 5, United States Code; and
					(B)benefits required
			 by regulation or guidance under FEHBP.
					(2)Preventive
			 benefits and mental health parityQualified CCHBP health plans shall provide
			 a minimum level of preventive benefits determined by the Director, in
			 consultation with the U.S. Preventive Service Task Force, which shall include
			 vaccines for both children and adults, an annual physical, cancer screening
			 (including mammographies for women of an appropriate age), and mental health
			 parity.
				(b)No exclusion for
			 pre-Existing conditionsSubject to
			 section 6(b)(2), qualified CCHBP health
			 plans shall not impose pre-existing condition exclusions or otherwise
			 discriminate against any individual based on the health status of such
			 individual (including genetic information relating to such enrollee, or any
			 disease or condition).
			(c)Annual and
			 lifetime out-Of-Pocket limit informationAn
			 entity offering a qualified CCHBP health plan must provide notice to any
			 individual covered by such plan of any benefit or service that is not included
			 in the calculation of the annual or lifetime out-of-pocket limit under such
			 plan.
			5.Eligibility
			(a)In
			 generalAn individual is
			 eligible to enroll in a qualified CCHBP health plan if—
				(1)the individual
			 resides in the United States; and
				(2)the individual
			 is—
					(A)a citizen or national of the United
			 States;
					(B)an alien lawfully
			 admitted to the United States for permanent residence;
					(C)an alien admitted
			 into the United States under section 207 of the Immigration and Nationality Act
			 (relating to refugees);
					(D)an alien otherwise
			 permanently residing in the United States under color of law (as specified by
			 the Director); or
					(E)an alien with the
			 status of a nonimmigrant who is within a class of long-term nonimmigrants under
			 section 101(a)(15) of the Immigration and Nationality Act that the Director
			 determines, in consultation with the Secretary of Homeland Security, to be
			 appropriate.
					(b)ExceptionsThe
			 following individuals are not eligible to enroll in a qualified CCHBP health
			 plan:
				(1)Individuals
			 enrolled under public health insurance programsAn individual who
			 is enrolled under the Federal employees health benefits program under chapter
			 89 of title 5, United States Code (except for a member of Congress, as defined
			 by section 2106 of title 5, United States Code; or the President); the Medicare
			 program under title XVIII of the Social Security Act; the Medicaid program
			 under title XIX of such Act; the Children’s Health Insurance Program under
			 title XXI of such Act; or Tricare under chapter 55 of title 10, United States
			 Code.
				(2)Incarcerated
			 individualsAn individual who is incarcerated (as specified by
			 the Director).
				(c)Treatment of
			 elected officialsA member of Congress (as defined under section
			 2106 of title 5, United States Code) or the President may enroll in either a
			 qualified CCHBP health plan under this Act or an FEHBP plan under title 5,
			 United States Code, but may not be enrolled in both types of plans at the same
			 time.
			(d)Confirmation of
			 immigration statusThe Director, in consultation with each entity
			 offering a qualified CCHBP plan, shall promulgate regulations for the use of
			 the automated system known as the Systematic Alien Verification for
			 Entitlements, as provided for by section 404 of the Illegal Immigrations Reform
			 and Immigrant Responsibility Act of 1996 (110 Stat. 3009–664) to verify the
			 legal presence of the status of an individual, other than a United States
			 citizen, who seeks to enroll in a qualified CCHBP plan.
			(e)Employer
			 option
				(1)In
			 generalAn employer may
			 choose to participate in CCHBP and offer qualified CCHBP health plans to
			 employees of such employer as employer-sponsored health insurance.
				(2)NoticeThe
			 employer shall inform the Director that the employer is taking such option in a
			 form and manner determined by the Director.
				(3)Maintenance of
			 effort requiredAn employer who provides notice under
			 paragraph (2) must pay the percentage of
			 the cost of the premium, as determined under
			 section 7, for each employee that enrolls in a
			 qualified CCHBP health plan, that is the same as the percentage of the cost of
			 the premium of the health insurance plan that such employer offered to its
			 employees before the employer provided notice under
			 paragraph (2).
				(4)Tax
			 treatmentFor purposes of the Internal Revenue Code of 1986, a
			 qualified CCHBP health plan offered by an employer under this subsection shall
			 not fail to be treated as employer-provided coverage solely because such
			 employer provides such plan through the CCHBP.
				6.Enrollment
			(a)Enrollment
			 processThe Director shall establish a process to enroll eligible
			 individuals and their families in qualified CCHBP health plans. Such process
			 shall be conducted in a manner that is similar to the manner enrollment is
			 conducted under FEHBP. To the extent consistent with eligibility under section
			 3, the Director shall provide rules similar to the rules under FEHBP for the
			 enrollment of family members who are CCHBP-eligible individuals in the same
			 plan.
			(b)Enrollment
			 period
				(1)Enrollment upon
			 initial eligibility
					(A)In
			 generalAn eligible individual may enroll in a qualified CCHBP
			 health plan—
						(i)at any time during the 1-year period
			 beginning on the date that the Citizen’s Congressional Health Benefits Program
			 begins to operate; or, if later,
						(ii)at any time during the 3-month period
			 beginning on the date that such individual becomes eligible to enroll in any
			 qualified CCHBP health plan.
						(B)Treatment of
			 preexisting conditionsAn individual who enrolls during the
			 periods under
			 paragraph (1) shall not be subject to
			 exclusions or additional costs due to any preexisting conditions that such
			 individual developed before the date such individual enrolled in a qualified
			 CCHBP plan.
					(2)Annual
			 enrollment
					(A)In
			 generalAn eligible individual who does not enroll in a qualified
			 CCHBP health plan under
			 paragraph (1) may enroll in such a plan
			 during an annual enrollment period of not more than 1 month, as determined by
			 the Director.
					(B)Treatment of
			 preexisting conditionsSubject to rules developed by the
			 Director, the entity offering the qualified CCHBP health plan may exclude such
			 individual from enrolling in such a plan under this paragraph due to any
			 preexisting condition which such individual develops before the date of such
			 annual enrollment period. Upon excluding such individual, the entity offering
			 the qualified CCHBP health plan shall provide such individual with notice of
			 such exclusion and information about enrolling in a high risk pool.
					(c)Changes in
			 enrollmentThe Director shall establish enrollment procedures
			 that include an annual open season of at least 1 month and permit changes in
			 enrollment with qualified health plans at other times (such as by reason of
			 changes in marital or dependent status or eligibility). Such procedures shall
			 be based on the enrollment procedures established under FEHBP. The Director
			 shall provide for termination of such enrollment for an individual at the time
			 the individual is no longer an eligible individual.
			(d)Enrollment of
			 employeesNotwithstanding
			 subsection (b)(2), the employees of an
			 employer that provides notice to the Director under
			 section 5(e)(2) may enroll in a qualified
			 CCHBP health plan during either the 3-month period beginning on the date that
			 such employer provides such notice or the 3-month period beginning on the date
			 that such employee begins working for such employer, whichever is later. Such
			 employee shall not be subject to any costs related to such employee’s
			 pre-existing conditions if so enrolled during such period.
			(e)Enrollment
			 guidesThe Director shall provide for the broad dissemination of
			 information on qualified CCHBP health plans offered under this title. Such
			 information shall be provided in a comparative manner, similar to that used
			 under FEHBP, and shall include information, collected through surveys of
			 enrollees, on measures of enrollee satisfaction with the different
			 plans.
			7.PremiumsThe premiums established for a qualified
			 CCHBP health plan under this Act for individual or family coverage—
			(1)based on the
			 rating system used under FEHBP; and
			(2)shall not vary
			 based on age, gender, health status (including genetic information), or other
			 factors.
			8.High-risk
			 reinsurance fundThe Director
			 shall establish an arrangement among the entities offering qualified health
			 plans under which such entities contribute in an equitable manner (as
			 determined by the Director) into a fund that provides payment to plans for a
			 percentage (specified by the Director and not to exceed 90 percent) of the
			 costs that they incur for enrollees beyond a predetermined threshold specified
			 by the Director. Such fund shall be funded exclusively by such entities.
		9.DefinitionsFor purposes of this Act:
			(1)The term
			 CCHBP-eligible individual means an individual described in
			 section 5.
			(2)The term
			 Director means the Director of the Office of Personnel
			 Management.
			(3)The term
			 FEHBP means the program under chapter 89 of title 5, United States
			 Code.
			(4)The term
			 qualified CCHBP health plan means a fee-for-service plan, health
			 maintenance organization plan, high deductible health insurance plan, or other
			 health insurance plan that meets the requirements for a health insurance plan
			 under FEHBP and is offered through the CCHBP under this Act by an entity that
			 is qualified to offer such plans.
			10.Effective date
			 and treatment of collective bargaining agreements
			(a)Effective
			 dateBenefits shall first be made available under this title for
			 items and services furnished on or after the last day of the 9-month period
			 beginning on the date of the enactment of this Act.
			(b)Non-Preemption
			 of existing collective bargaining agreementsNothing in this Act
			 shall be construed as preempting any collective bargaining agreement that is in
			 effect as of the date of the enactment of this Act, during the period in which
			 such agreement is in effect (without regard to any extension of such agreement
			 effected as of such date of enactment).
			
